Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Van Vliet et al. (US 9,346,662, hereafter “Van Vliet”) is considered the closest prior art.
Van Vliet discloses a fuel distribution station comprising: a mobile trailer; a pump on the mobile trailer; a manifold on the mobile trailer and connected with the pump; a plurality of hoses in fluid communication with the manifold; a plurality of valves on the mobile trailer, each of the valves situated between the manifold and a respective different one of the hoses; a plurality of fluid level sensors, each of the fluid level sensors associated with a respective different one of the hoses, and the fluid level sensors operable to detect respective different fluid levels; and a controller configured to operate the valves responsive to signals from the fluid level sensors, activate and deactivate the pump, and identify whether there is a risk condition based upon at least one variable operating parameter and deactivate the pump responsive to the risk condition.
Van Vliet fails to anticipate or render obvious a fluid line connecting the pump to the manifold, the fluid line including a pressure sensor that provides fluid pressure feedback signals as the at least one variable operating parameter, and the controller identifies from the fluid pressure feedback signals whether there is the risk condition based upon a change of the fluid pressure within a preset time period, wherein the change is a pressure decrease and the preset time period begins at activation of the pump such that if the pressure decrease is identified within the preset time period of the activation of the pump the controller deactivates the pump.  Any modification to Van Vliet in view of the limitation above would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753